 344DECISIONSOF NATIONALLABOR RELATIONS BOARDCen-Vi-Ro Pipe Corporation and Robert E. JohnsonandNorthernCaliforniaDistrictCouncilofLaborers;ConstructionandGeneralLaborersUnion LocalNo. 73, AFL-CIO,Parties to theContractNorthern California District Council of Laborers;Construction and General Laborers Union LocalNo. 73, AFL-CIOand Robert E. Johnson andCen-Vi-Ro Pipe Corporation,Party to theContract.Case 20-CA-5228 and 20-CB-1926December 16, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND ZAGORIAOn July 17, 1969, Trial Examiner E. Don Wilsonissued his Decision in the above entitled proceeding,finding that Respondents had engaged in and wereengaging in certain unfair labor practices andrecommending that they cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. ThereaftertheRespondents filed exceptions to the TrialExaminer'sDecisionand supporting briefs. TheGeneral Counsel filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as modifiedherein.As part of the remedy, the Trial ExaminerrecommendedthatRespondentEmployer'semployees be reimbursed for initiation fees, dues,assessments and other monies paid pursuant to theillegal union security clause. Such reimbursement isappropriateonlytothoseemployeeswhosepayments were made under the coercion of theillegalclause.'Consequently the Trial Examiner'sreimbursementorderwillbemodified to beapplicable only to those employees who were notmembers of the Union in good standing as of theirdate of hire by Respondent Employer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order, the'MeyersBros.of Missouri. Inc.151 NLRB890, 891.Recommended Order of the Trial Examiner, asmodified herein, and hereby orders that Respondent,Cen-Vi-Ro Pipe Corporation, Lockeford, California,itsofficers,agents, successors, and assigns, andRespondents'Northern California District CouncilofLaborers,and its Local Union No. 73,ConstructionandGeneralLaborersUnion,AFL-CIO, their officers, agents, and representatives,shalltake the action set forth in the TrialExaminer's Recommended Order, as so modified.1.Insert in paragraph 2(c) of the Order againstthe Company and in the last indented paragraph of"Appendix A" the words "who were not membersof the Union in good standing at the time of theirhire" between the words "former employees" and"for."2.Insert in paragraph 2(c) of the Order againstthe Unions and in the last indented paragraph of"Appendix B" the words "who were not members ofthe Union in good standing at the time of theirhire" between the words "of the Employer" and"for."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE.DON WILSON,TrialExaminer:Pursuant to duenoticea hearing in these consolidated cases was heldbeforeme on May 13 and 14,1969,atStockton,California.An order consolidating cases, consolidatedcomplaint and notice of hearing was issued by the GeneralCounsel of the National Labor Relations Board,hereintheBoard,onMarch 12,1969, upon chargesfiledbyRobert E.Johnson againstCen-Vi-Ro Pipe Corporation,herein the Employer,on October 3, 1968, and amendedMarch 6,1969, and filed by Johnson against NorthernCaliforniaDistrictCouncilofLaborers,hereintheCouncil,and against Construction and General LaborersUnion LocalNo. 73, AFL-CIO,herein the Local, onOctober 3,1968, and amended on March 6,1969, bothlabor organizations being herein referred to as the Unionsor the Union. The consolidated complaint variouslyalleged that the Employer violated Section 8(a)(3), (2) and(1) of the National Labor Relations Act, hereinthe Act,and that the Unions jointly violated Section8(b)(1)(A)and (2)of the Act and that the Local also individuallyviolated Section 8(b)(1)(A) and(2) of the Actby otherindependent action.Each of the parties, other thanJohnson who did not choose to enter an appearance, fullyparticipated.Briefs received from the participating partieswere received on June 9,1969, and have been considered.Upon the entire record and my observation of thewitnesses,Imake the following:FINDINGS OF FACTL THE EMPLOYER'S BUSINESSAt all times material, the Employer has been aDelaware corporationwithaplaceofbusinessatLockeford, California, where it is engaged in the businessof manufacturing cement mortar lined and coated steelpipe, steel pipe fittings, concrete pipe and machinery. Inthe conduct of its business in the past year, the Employer180 NLRB No. 69 CEN-VI-RO PIPE CORP.sold and shipped goods and products valued in excess of$50,000 to customers located outside California. At alltimesmaterial theEmployer has been engaged incommerce within the meaning of the Act.11.THE LABOR ORGANIZATIONSEach of the Unions is a labor organization within themeaning of the Act.III.THEUNFAIR LABOR PRACTICESA. The IssuesThe issues include the following: (1) Did the Employerand the Unions violate the Act byentering into andenforcingan illegal unionsecurity contract at a time whenneither nor both Unions represented a majority of theEmployer's employees; (2) Did the Unions illegally causethe Employer to unlawfully discharge certain employees?B. BackgroundThe Employer commenced operations at Lockeford,California,inMarch 1961 with approximately 20employees.By the end of 1961, there were about 90employees.Thereafter,astheEmployer completedcontracts the number of employees varied from 5 to 50.After the peak loads in latter 1961, the average workforce was about 20. Between 1961 and 1964, when therewere no contracts by the Employer for work, there wereseveral periods when there was no production for 2 weeksto2months.CharlesH.Brannen, the Employer'spresident, testified that one of the Employer's competitorshas been closed for 4 years and another was shut down for6 years. Another competitor was closed down from 2weeks to 6 months. At the time the Lockeford plant waserected, the Employer spent extra money so that the mainbuilding of the Employer could be dismantled and movedand reerected, and if necessary brought back to Lockefordto be used.In early 1961, the Employer entered into contracts withtheUnions and a third contract was executed effectiveMay 1, 1963. By its terms, this agreement was to remainin effect to May 1, 1964. Another agreement was enteredinto on May 1, 1964, which was to remain in effect untilMay 1, 1966, in the absence of notice from either party.Very shortly after the 1964 contract was executed, theplant was shut down by the Employer. For a couple ofmonths before the shutdown, there were 12 to 18employees and 6 months prior, there were about 24. Atthe time of the shutdown there were just a couple ofemployees.'LeGrand A. Pendrey was in charge of theLockeford operation for the Employer, at the time of theshutdown. The shutdown was because of lack of businessand no "formal decision" was made that the Employerwouldeverresume production at Lockeford, according toPendrey. Because of lack of work Pendrey decided "toterminate" the operations at Lockeford. To Pendrey'sknowledge, the shutdown followed a discussion betweenhimself and the president which took place 2 or 3 weeksbefore the shutdown. Pendrey told the Unions'businessagent that the Employer had no business and there wasgoing to be a shutdown and "his2 members would nolonger work at the job." No recall list was made up to beused in the event of a possible resumption of production.No specific time for reopening was considered. "It wassimply a matter for the indefinite future that business345conditionsmight change and [the Employer] mightpossibly reopen." Pendrey had made no decision to reopenatany particular time. There was a "possibility" ofreopening at some "unforseeable date." The plant wasshut down about June 28, 1964, and the number ofemployees had decreased from 11 on May 3 to 1 as ofJune 28. There was no discussion with the Unions or theemployees about any severance pay or recall.Pendrey, who was in charge of the operations whenthey shut down, testified that he learned some of theequipment and facilities of Lockeford would be moved toTexas in the summer of 1963. It was transferred in "thespring of 1964." The building which could be dismantled,and which was the biggest at Lockeford and the placewhere the machinery was kept and operated and where 50to 60 percent of the work was done, was dismantled andmoved to Texas. In the meanwhile, some work continued.There is no evidence of any announcement to employeesor the Unions about prospects for future employmentprior to the shutdown.From about June 28, 1964, until May 1, 1968, therewas no production of any kind at the Lockeford plantSuch buildings as remained at Lockeford were mainlyused for storage. From time to time, during this interval,theEmployer saw to it that the remaining plantequipment was maintained in good working condition. Noeffortwas made to sell the remaining equipment or realestate. Pendrey testified it was expected andhopedthatthe equipment which had been moved to Texas wouldreturn to Lockeford. During the shutdown, the Employersubcontracted some of its work. The Employer did notbargain with the Unions about this subcontracting. Therewas no communication between the Employer and theUnions during the shutdown until mid-April 1968. In May1967,Pendrey received an inquiry from the utilitycompany as to whether the Employer intended toreactivate the Lockeford plant. Pendrey replied it did.When a couple of ex-employees inquired of Pendrey as towhen the Lockeford plant would reopen, he told them, "Ididn't know."Brannen had left the employment of the Employer in1963, and returned as president in October 1966. He wasinterested in reopening the Lockeford plant and was toldby his superiors to gather estimates of costs and forecastsof profits.He rehired Kenneth Line in November 1966,and Line engaged in work involving estimates of costs andprofits among other duties. The portable building whichhad been moved to Texas in 1964 was returned and storedat the Lockeford property in 1967. In April 1968, theEmployer began reerecting the building on its originalfootingsand foundations.Definitepermission of theEmployer's Board of Directors to resume production atLockeford was obtained in early 1968. On May 1, 1968,the Employer was still in the process of reconstructing thelarge building, and according to Brannen, had only one ortwo production employees as a beginning crew.Brannen testified that in February or March 1968, heinstructed Line to let some of the old employees and otherpeople in the community know that they were looking foremployees to come to work, with a day in May as apossibility.He estimated that as of May 1968, his startingforce to complete his first large contract in October 1968,would be "approximately 20 people." He believed thatwas the size of the crew necessary to accomplish thecontracts they then knew about. The Employer did not'Perhaps one.'The Unions' representative's 346DECISIONS OF NATIONAL LABOR RELATIONS BOARD"actually start hiring until April the 30th." BetweenFebruary and April 30, Line contacted about four or fiveemployees.' They expressed a desire to return to work forthe Employer.On May 1, 1968, there was one employee who had beenhired that day, one other having been hired on April 30,who did not come to work. By the end of May, there wereeight, by the end of June, thirteen, and by the end ofAugust, there were thirty-eight employees.,Itwillbe remembered that the last contract prior toMay 1, 1968, was executed in 1964, prior to the shutdown.By its terms, it was effective to May 1, 1966, andthereafter from year to year in the absence of 60 daysnoticeNo notice was given by any party.C. The 1968ContractIn mid-April of 1968, a representative of the EmployercontactedMr. W. J. Billingsley, the business manager oftheUnion Local, tQ inform him of the Employer's plansto resume production. Representatives of the Employerand Billingsley and his assistant met at the Local'sheadquarters in Stockton about this time and there was adiscussion as to what revisions should be made in the 1964contract.The parties, in substance, agreed to adopt theterms of the 1964 agreement with the exception of wagesand fringe benefits. They "had a complete oral agreementat that time."' At that time there were no production ormaintenance employees of the Employer to be covered bythe agreement. There was no discussion about the Unionrepresenting a majority of the employees.' The contractwas reduced to writing with an effective date of May 1,1968.The contract contains a union security clauserequiring employees to become members of the Unions onor immediately following the 31st day of employment andfurther provides that upon written notice from the Union'that an employee has failed to complete the requiredmembership in the Union or tender periodic dues, theEmployer shall discharge said employee.In evidence as General Counsel's Exhibit 3 is a list ofhiresbetweenApril 30 and September 3, 1968, asprepared under the direction of Line.LisleD. Hitchcock is listed as having been hired onApril 30, 1968, but Line testified,"He did not report forwork."The second employee listed as being hired wasFred Zulin, who was hired on May 1, 1968. No otheremployee was hired until May 3, 1968. Thus, it is obviousthat at the time the Employer and the Unions negotiatedthe contract in mid-April 1968, there were no employeesand on the effective date of the contract, May 1, 1968,there was onlyoneemployee.At the time of the hearing herein, there were about 28or 29 employees. General Counsel's Exhibit 3 reveals thatbetween April 30 and September 3, 1968, the Employerhiredabout 53 employees of whom about 29 wereterminated by October 1968.At all material times, during interviews of applicantsfor employment, they were told that the Employer had acontract with the Unions and that it contained a unionsecurity clause and that by no later than the 31st day afteremployment they would have to pay the Union initiation'He no doubt spread the word in the community.,Brannen testifiedthat the payroll was kept for the Lockefordoperationsat the Employer's Shafter plant during this time.Lockefordbegan to havea payroll about September 1968.'Including the union security clause'Of course,there had been none since June 1964'The preambleof the contract refers to both Unions as "the Union "fee and dues.'Vice President Pendrey testified that the Employerterminatesanemployeewho doesn'tmaintainhismembership in the Union, even though there is no letterfrom the Union.D. Concluding Findings as to the Validityof the 1968ContractRespondents'arguethattheUnions should bepresumed to have had a continuing majority in 1968,becauseattheEmployer's insistence theUnionsestablished their majority in 1961. This ignores the factthat there werenoemployees at all for the Union torepresent or bargain for at the Employer's Lockefordplant for about4 years.Four years, in the circumstancesof thiscase,ismuch different thana seasonallayoff or atemporary shutdown of 2 weeks or 6 months where thereare plans for reopening in the forseeable future and areasonable expectation of reemployment by the laid offemployees. Here, Pendrey told the Union's representativeatabout the time of the shutdown in 1964, that "hismembers would no longer work at the job." They werethrough- finished, as of the time of the shutdown. Norecall listwas prepared. Obviously this would be sobecause, according to Pendrey, no "formal decisioneverto resume production, was made at the time of theshutdown." True, a "possibility" existed, but no specifictime for resuming operations was even considered. "It wassimply a matter for theindefinite futurethat businessconditionsmightchange and [the Employer]mightpossiblyreopen." There is no evidence of any discussionwith either the employees or the Unions about even thepossibility of reemployment of the terminated employeeswho had been covered by the 1964 contract. It tookPresidentBrannen from1966 to 1968 to persuade theEmployer'sBoard of Directors of the desirability ofreopening the Lockeford plant. There was not a word ofcommunication between the Employer and the Unionsbetween 1964 and mid-April 1968. In the 1964 contractthe Employer recognized the Union as the representativeof its employees "initspremises."(Emphasis supplied.)From 1964 until May 1, 1968,10 there werenoemployeesin the Employer's premisesand the Unions could not havebeen recognized as the bargaining representative of noemployees."Respondents argue that the 1964 contract, by its terms,automatically renewed itself on May 1, 1966, and againonMay 1, 1967, and that consequently the Unionscontinued to be the representatives of the Employer'semployees at Lockeford. The whole trouble with thisargument is that on each of these dates the Employer hadno employees at Lockeford. Any alleged contractsbetween aunionand an employer covering wages, hoursand working conditions of non-existent employees' 2 are anullity.From the time of the shutdown in 1964, there isno evidencethat there were any employees who had evenan unreasonableexpectancy of recall. It was not evenfinally decided until 1968 to rebuild and reopen the plant.In 1966 and 1967, there was still onlya possibilitythatthe plantmightreopen in theunforseeablefuture. I find itmost unrealisticto conceive that labor contracts covering'About$110 and $10 per month,respectively.'I have considered their briefsjointlyas wellas individually"When there was one employee"It is obvious that there were no employeeswho hada reasonableexpectancy of recall."With no reasonable expectancy of recall. CEN-VI-RO PIPE CORP.wages,hours and working conditions,between unions andan employer who had no employees and might never haveany, kept onrenewing themselves.The Employer was notan "employer" at Lockeford in 1966 and 1967. TheUnions were not the collective-bargaining representative ofnonexistent employees. The Employer and the Unionscouldnothavehad collective-bargainingagreementscovering the wages, hours and working conditions of noemployees.As Pendrey told the Unions' representativeshortly prior to the 1964 shutdown, "his members wouldno longer work at the job." Since there were noemployees in 1966 and 1967, not only was the Employernot an "employer" but the Unions were obviously not amajority representative of the non-existent employees.Thus we come to mid-April 1968, when the Employerstillhad no employees and the Employer and the Unionsorally came to a "total agreement" for wages, hours andworkingconditionsfortheEmployer'semployees,including a union security clause. At least as of 1966 and1967, the Unions had ceased to be the representative ofany of the Employer's employees." Such was equally trueinmid-April 1968, when the Employer still had noemployees.The oral agreement was consequently anempty shell as of that time.In evidence is the 1968 written agreement between theUnions and the Employer. It spells out that it was "madeand entered into ... on the 1st day of May, 1968." I havealready noted President Brannen's testimony that his crewto complete his first large contract by October 1968 wouldbe"approximately 20 people." In fact, according toGeneral Counsel's Exhibit 3, between May 1, 1968 andSeptember 3, 1968, the Employer hired 53 production andmaintenance employees and terminated 29 of these byOctober 1968. Thus, by October 1968, there were about24 employees although more may have been hired betweenSeptember 3, and October 1968. Line, the Employer'sproductionmanager,testified that there were about 28 or29 such employees on May 13, 1969, at the time of thehearing. There is no evidence that between September 3,1968and the date of the hearing, the Employer'semployees ever dropped below 24 in number and, ofcourse, that number has been exceeded. Thus,since itsnormal complement of employees since September 1968has exceeded at least 20, the Unions did not represent amajority of the Employer's employees when the Unionsmade and entered into their written collective-bargainingagreement on May 1, 1968.On that date there was onlyone employee,Zulin. It is true that General Counsel'sExhibit 3, prepared by Line's direction, lists Hitchcock ashaving beenhired by the Employer on April 30, 1968, butLine testified at the hearing,"he did not report for work."It is obvious that the Unions could not have been thecollective-bargaining representative on the date that theMay 1, 1968 written contract was entered into. It islikewiseobvious that the Employer did not have asubstantial and representative complement of employeeson May 1, 1968. There is no evidence that on that dateproductionormaintenancehadevenstarted.TheEmployer and the Unions both knew on this date thatthere would be a substantial expansion in personnel. Thenumerous job classifications referred to in the contract didnot even exist on May 1, 1968.That Line contacted former employees, some of whommay have been union members, prior to May 1, 1968, andinquired if they would like to return to work and received"There being none.347favorable replies, did not make such former employees,"employees" on May 1, 1968, since they were not hireduntila subsequent time. '° May 1, 1968, is the controllingdate.The Unions didnotrepresent a majority of therepresentative work force on that date. Indeed, the onlytestimony as to Zulin's membership is that of Line whotestified thatZulinwas sent to the Employer by theUnion. The Union might havesenta nonmember. I notethat inmanyinstances,Line exhibited an uncertainmemory and was frequently vague. While I credit Line'stestimony that Hitchcock did not report for work, I wasunfavorably impressed by Line's demeanor.Ifind that by entering into and giving force and effecttotheMay 1, 1968, collective-bargainingcontract,containinga union security clause, the Employer violatedSection 8(a)(1), (2) and (3) of the Act and the Unionsviolated Section 8(b)(1)(A) and (2) of the Act. I find thatthe Employer gave unlawful assistance and support to theUnions by granting them recognition before it had arepresentativework force and at a time when thecomplement of personnel was in the process of a plannedrapid expansion according to the testimonyof Brannenand the facts as they developed in the entire record. Theunionsecurity clause requiring employees to pay initiationfees and dues to Unions not of their own choosing, onpenaltyof discharge, resulted in discrimination withrespect to the terms and conditions of their employmentand thus encouraged membership in the Unions within themeaningof Section 8(a)(3) of the Act. Thus has theEmployer interferedwith,restrainedand coerced itsemployees in violation of Section 8(a)(1) of the Act."It needs no extended discussion to find that the Unionswhich did not represent a majority of a representativenumber of the Employer's employees on May 1, 1968,violated Section 8(b)(1)(A) and (2) of the Act by enteringinto the unionsecurity contract on that date and enteringinto the oralagreement in mid-April 1968.Ifind that the union security clauses of the May 1,1968, contract were illegal under the Act and could not belawfully enforced.E. The DischargesThe complaintlistssevenemployees as having beendischarged by the Employer at the Local's request forfailure to comply with the illegalunionsecurity clauses.They are Eddie V. Edgerly, Terry D. Mulka, Kenneth W.Bryant,BillyL.Ellis,KeithM. Shelstead,William H.Linsley, and Doyle G. Harris.1.LinsleyThe General Counsel states in his brief that he does notnow contend that the record evidence supports a finding ofa discriminatory discharge of Linsley. Thus, I find noviolation by the Local or the Employer in the terminationof Linsley. It is to be noted that the complaint allegesviolations with respect to causing or attempting to causeindividual discharges only by the Local andnotby theCouncil. Thus, I find no violations by the Council withrespect to any of the terminations by the Employer."Only 5 of the 32 employeesemployed bythe Employer m the 3 monthspreceding the shutdown were rehired during thefirst4 months of theEmployer's 1968 operation."Cf.A. 0.Smith Corporation,122 NLRB 321. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.BryantBryant was hired by the Employer on August 14, 1968.He, as well as all other new employees, was told he wouldhave to join the Union in 31 days as a condition ofemployment. He did not pay his $110 initiation fee anddues within the prescribed time. About three weeks later,Foreman Jim Hardesty" reminded Bryant that he was duetopay his dues the following week. Bryant replied,"Fine." On the day the initiation fee and dues were due,Hardesty reminded him again and Bryant said he didn'thave the money but could probably pick it up thefollowing week. Hardesty said, "Fine." Shortly thereafter,Hardesty told him he would have to pay his initiation feeor his employment would be terminated. This was on aTuesday or a Wednesday and Hardesty told him he "hadtillFriday to pay it or out I went." On Friday, BryanttoldHardesty he couldn't see any future in either the shopor the Union and couldn't see the sense in paying themoney to the Union. Bryant said he was going to quit andlook for work in another area. Hardesty had told Bryantthat he had received a letter from the Union seekingBryant's termination for failure to comply with the unionsecurity clause. I do not consider this as substantialevidence that the Union did send such a letter. The May1,1968 contract provides for written notice from theUnion for failure to pay initiation fee and dues. In theabsence of substantial and probative evidence of any suchwritten notice by the Union in the case of Bryant, I findinsufficient evidence of any violation by the Union in thecase of Bryant. Bryant testified he is not interested ingoing back to work for the Employer. He did not like hisjob with the Employer and one of the reasons for hisquittingwas that he didn't think the $110 initiation feewould get him job security, after he left the Employer. Hetestified that the requirement of the Employer that he paythe $110 to the Union entered into his decision to quit. Heconsidered himself a welder and he didn't see any sense injoining the Union which he thought could do nothing forhim as a welder. He quit because "this union thing stuckright in my craw." He further testified that he did verylittlewelding on the job and thathe would not have quit ifhe had been doing the work he wanted to do.Hesubsequently testified that the fact the contract requiredhim to join the Laborers Union had "something" to dowith his quitting.Icannot ignore the testimony of Bryant that he wouldnot have quit his job if he had been doing the work hewanted to do. Based on this testimony, I find he quitbecause he didn't like his job which didn't include enoughwelding. In light of this testimony, I do not credit hisother testimony that he quit rather than join the Union asthe contract and the Employer required him to. I can onlyconclude that the illegal union security clause had nothingto do with his termination and that there is insufficientprobative evidence that the Employer violated the Actwith respect to Bryant's termination. In making thisfinding, I note that I have previously found that inenforcing the union security clause the Employer does notnecessarily wait for a written notice from the Union.3.Doyle HarrisHarris was hired by the Employer in July 1968. Afterhe had worked there 30 days or more, he paid hisinitiation fee and dues as he was told by the Employer"A supervisor within the meaning of the Actwas required. He ceased paying his dues. Line testified ineffect that the Employer lived up to its agreement with theUnion and if it got a notice from the Union that anemployee didn't pay his initiation fees or dues and shouldbe terminated, the Employer saw to it that the employeespaid up or terminated them. He would get a letter fromthe Union and tell the employee he had to pay his dues orquit, "because you can't work here if you don't pay yourdues."On November 8, 1968, the Union wrote a letter to theEmployer asking that Harris be terminated unless heagain became a member of the Local, since he had failedtoremain a member of the Local. The Employerterminated Harris on November 12. Harris didn't pay hisdues because he thought he wasn't being represented bythe Union and he didn't think the Union could get him ajob if he was laid off. When he was terminated,Supervisor King showed him the letter from the Unionand told him he had to catch up on all his dues orpenalties or he would be terminated. He wouldn't pay upand he was terminated. By its demand for Harris'termination, the Local violated Section 8(b)(1)(A) and (2)of the Act. By terminating Harris because he wouldn'tpay the dues required by the illegal union securitycontract, and at the demand of the Local, the Employerviolated Section 8(a)(3) and (1) of the Act4William (Billy) EllisEllis was hired by the Employer on September 3, 1968.When he was hired he was told he had 30 days to pay$110 to the Union or lose his job. He did not pay theinitiation fee or dues.On October 18, Foreman JimHardesty gave him until noon of that day to pay up. Ellissaid he would try but he couldn't. That morning Hardestytold him that if he didn't settle up with the Union, "thatwas the end of the job." Hardesty had told him earlieraround October 6 or 7 that he had to pay dues. In anaffidavit he gave to a Board agent, he stated that on theafternoon of October 18 he spoke to the Employer'ssecretary, Lucy Brandt, and told her he was quitting. Hetestified this was not true, adding that when he gave thestatement he was awakened from bed after only 2 hours'sleep. I credit his explanation. However, even if he hadtold Brandt he was quitting, it would have been the onlyalternative to the failure to pay the unlawful initiation feeand dues. He was told in the morning that if he didn't payup that day the job was through.On October 4, 1968, the Union wrote the Employer aletter requesting the termination of Ellis.Ifind the Union violated 8(b)(1)(A) and (2) of the Actby requesting the termination of Ellis on October 4, andthat the Employer violated Section 8(a)(3) and (1) of theAct by terminating him on October 18.,5.Keith M. ShelsteadShelstead was hired by the Employer on August 20,1968.When he was hired he was told he'd have to pay theUnion $110 at the end of 30 or 31 days. He didn't do sobecause he couldn't afford it. Hardesty told him his 30days were up and Shelstead told him he was having somepersonal problems and couldn't afford it. Hardesty toldhim to try to get paid up. Some time later Hardesty toldhim they had received a letter from the Union and ifShelstead wasn't paid up by Friday morning, they wouldhave to let him go. He didn't pay up and told Hardesty hecouldn't because of personal financial problems. On that CEN-VI-RO PIPE CORP.Friday,October 18, Hardesty told him he'd have to lethim go. Hardesty terminated him. If Shelstead had hadthe money, he would have paid.On September 30, the Local wrote the Employerstating that Shelstead hadn't paid his dues, and requestinghis termination.Ifind the Employer violated Section 8(a)(3) and (1) oftheAct byterminatingShelstead and the Union violatedSection 8(b)(l) (A) and (2) of the Act by requesting histermination.6.Eddie EdgerlyEdgerly did not testify.Line testified that if the Employer got a notice from theUnion that an employee should be terminated for failuretocomplywiththeunion security agreement, theEmployer would either see that the employee complied orterminated him.Line testified that on September 10, the Union wrote aletter to the Employer and on September 16, Edgerlyreceived his last check. Edgerly filed for unemployment inIdaho and on November 4, the Employer wrote to theDepartment of Employment, State of Idaho, saying thatEdgerly may very well have quit because he couldn't paytheUnion the sum of $110.25. Line testified that one ofthe reasons listed in his personnel file for his terminationwas, "that he was not paying his dues."In itsletter to theDepartment of Employment, the Employer stated that thecontract with the Unions required payment of initiationfee, dues and life insurance, obviously as a condition ofemployment.Ifind from the context of the entire record that theUnion's letter of September 10, was a request forEdgerly's discharge in default of his complying with theillegal union security requirements.As General Counsel correctly points out, that anemployee chose to quit rather than be fired does notrelieveRespondents of their liability for setting in motionthe illegal forces that caused him to quit.Ifind the Employer violated Section 8(a)(3) and (1) ofthe Act in connection with the termination of Edgerly andthe Local violated Section 8(b)(l)(A) and (2) of the Act.7.Terry D. MulkaOn August 26, the Local wrote the Employer sayingthatMulka hadn't paid his dues and the Employer shouldterminate him. Mulka was terminated by the Employer onSeptember 27. According to G.C. 3, Mulka was hired onJuly 24, 1968. Line testified that Mulka's personnel filestated that a reason for his leaving his employment was"personal problems." This testimony means nothing tome. The factis,as testifiedto by Line, that the Uniondemanded Mulka's terminationby letter on August 26and he was terminated on September 27. The "personalproblems"may well have been that he didn't pay hisinitiation fee and dues. I find the Local violated Section8(b)(1) (A) and (2) of the Act and the Employer violatedSection 8(a)(3) and (1) of the Act in the termination ofMulka.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Unions and the Employer set forthin section III, above, occurring in connection with theoperations of the Employer described in section I, above,349have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Unions and the Employer haveengaged in certain unfair labor practices, I shallrecommend that they cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.It has been found that the Employer discriminated withrespect to the employment of Harris, Ellis, Shelstead,Edgerly andMulka to encourage union membership,pursuant to an illegalunionsecurityagreement, inviolation of Section 8(a)(3) and (1) of the Act and that itsemployees were interfered with, restrained and coercedthereby in the exercise of rights guaranteed by the Act.Respondent Local has been found to have illegally causedtheEmployer to engage in the above-noted proscribedconduct. It will be recommended that the Local sendwritten notice to the discriminatees and the Employer thatithas withdrawn its objection to their employment by theEmployer. The notice to the Employer' should also requestthe Employer to offer the discriminatees immediate andfullreinstatementtotheirformerorsubstantiallyequivalentpositions,without prejudice to seniority orother rights and privileges. It will also be recommendedthat the Employer offer the discriminatees immediate andfullreinstatementtotheirformerorsubstantiallyequivalent positions, without prejudice to their seniority orother rights and privileges.Also, it will be recommended that the Local and theEmployer, jointly and severally, make each of the abovediscriminateeswhole for any loss of earnings sustained byreason of the discriminationagainsteach, by the paymentto each of a sum of money equal to the amount eachwould haveearned inthe Employer's employ between thedate each was discriminatorily terminated and the date ofan unconditionaloffer of reinstatement by the Employer,less his net earningsduring the interim. Backpay shall becomputed in accordance with the Board's formula statedinF.W.Woolworth Co.,90 NLRB 289, together with6-percent interest as provided inIsis Plumbing & HeatingCo., 138 NLRB 716. The Local's liability for backpayshall be terminatedin the caseof each discriminatee bysending thewritten notices referred to above. Absent suchnoticestheLocal should remain jointly and severallyliable with the Employer for all backpay that may accrue.Itwill alsobe recommended that the Employer preserveand, upon request,make availableto the Board and itsagentsall pertinent payroll and other records.Itshallbe further recommended that the Employerceaseand desist from assisting the Unions or any otherlabororganization;discriminatingagainstemployees;interferingwith, restraining or coercing its employees inthe exercise of their rights guaranteed-by Section 7 of theAct; recognizing or contracting with the Unions or eitherof them unless and until certification by theBoard; givingeffect to the May 1, 1968 contract with the Unions or anymodification or renewal thereof; or in any other mannerinterfering with,restraining,or coercing its employees intheir Section 7 rights because the Employer'sviolationsstrike atthe heart of the Act.It shallfurther be recommended that the Employer,jointly and severally with the Unions and each of them,reimburse all itspresent and former employees since May 350iDECISIONSOF NATIONALLABOR RELATIONS BOARD1,1968, for all initiation fees,dues,assessments and othermonies paidto the Unionsor either of them as acondition of employment pursuant to the illegal unionsecurity agreement,with interest at 6 percent.It shall further be recommended that the Employer postnotices,hereinafter to be set forth.It shall further be recommended that the Unions, andeach of them,shallcease and desist from acting ascollective-bargaining agent forany of theEmployer'semployees unless and until certifiedby theBoard;givingeffect to their contract with the Employer dated May 1,1968, or any modification or renewal thereof;or in anyothermanner restraining or coercing employees in theexercise of rights guaranteedby the Act.It shall further be recommended that the Unions, andeach of them,jointly and severally with the Employerreimburse present and former employees of the Employerfor all initiation fees, dues,assessments and other moniespaid to them, or either of them,asa condition ofemploymentby the Employer,sinceMay 1, 1968, withinterest at 6 percent,and that the Unions,and each ofthem, preserve and make available to the Board and itsagents, upon request,for examination and copying, allmembership,initiationfees,dues,and other recordsnecessary to compute the monies illegally exacted fromthe Employer's employees since May 1, 1968.It shallfurther berecommended that the Unions postnotices, hereinafter to be set forth.It shall further be recommended that theLocal,jointlyand severally with the Employer,as set forth above, makewhole Harris,Ellis,Shelstead,Edgerly,andMulka forany lossesof pay theymay have suffered as a result of thediscrimination against them,with interest at 6 percent.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding,Imake thefollowing conclusions of law:1.The Employerisan employer engaged in commercewithin the meaningof the Act.2.The Counciland the Local are,each, labororganizations within the meaningof the Act.3.By attempting to cause and causing the Employer toterminate Harris,Ellis, Shelstead,Edgerly, and Mulka fordiscriminatory reasons,in violation of Section 8(a)(3) ofthe Act, the Localhas violated Section 8(b)(1)(A) and (2)of the Act.4.By terminating Harris, Ellis,Shelstead,Edgerly, andMulka for failing to comply with the requirements of anillegal union security clause in its unlawful contract withthe Unions,the Employer violated Section 8(a)(3) and (1)of the Act.5.By entering into,performing and maintaining andgivingforceandeffecttoacollective-bargainingagreement containing a union security clause since May 1,1968,when the Unions did not represent an uncoercedmajority of the Employer's employees and by dischargingthe above-named discriminatees because of their lack ofmembership in theLocal andtheir lack of compliancewith the illegal union security clause,theEmployerviolated Section 8(a)(3), (2),and (1) of the Act.6.By entering into, performing and maintaining andgivingforceandeffecttoacollective-bargainingagreement with the Employer,containing a union securityclause sinceMay 1, 1968, when the Unions did notrepresentanuncoercedmajorityof the Employer'semployees,theUnions,each,violated Section8(b)(I)(A)and (2)of the Act.7.By causing or attempting to cause theEmployer todischargeHarris,Ellis,Shelstead,Edgerly, andMulkabecause of their lack of membershipin the Local, andtheir failureto comply withthe terms of the illegal unionsecurity agreement,the Local violated Section 8(b)(1)(A)and (2)of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommercewithin themeaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,it is recommended that the Employer,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Assisting the Unions or either of them or any otherlabor organization,by entering into a collective-bargainingagreement with both or either of them or any other labororganization,at a time when neither nor both nor anyrepresent a majority of the Employer's employees.(b)Encouraging membership in eitheror both of theUnions by terminating employees because they are notmembers of the Local or have not complied with thetermsofan illegal unionsecurityclause,orbydiscriminating against them in any other manner in regardto their hire or tenure of employment,or any other termor condition of their employment,except to the extentpermitted by Section 8(a)(3) ofthe Act.(c) Interfering with,restraining,or coercing employees,or prospective employees,inany other manner in theexercise of their right to self-organization, to form, join,orassistlabororganizations, to bargain collectivelythrough representatives of their own free choice and toengage in other concerted activities for the purposes ofcollective bargaining and other mutual aid and protection,or to refrain from any and all such activities except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization, as acondition of employment as authorized in Section 8(a)(3)of the Act.(d)Recognizing or contracting with the Unions oreither of them unless and until the Unions or either ofthem are certified by the Board as the majorityrepresentative of its employees.(e)Giving effect to or performing,maintaining orgiving force to its May 1, 1968, contract with the Unionsoranymodificationorrenewalthereof,oranysupersedingagreement,except that any benefits nowenjoyed by the Employer'semployees are not to bediminished by such action on the part of the Employer.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act:(a)Offer to Harris, Ellis, Shelstead,Edgerly, andMulka immediate and full reinstatementto their formeror substantially equivalent positions,without prejudice totheir seniority or other rights and privileges previouslyenjoyed by them.(b) Jointly and severally with the Local, make wholeHarris,Ellis,Shelstead,Edgerly,and Mulka for any lossofpay they may have suffered by reason of thediscrimination practiced against them,in the manner setforth in "The Remedy" section of this Decision.(c) Jointly and severally with the Unions,and each ofthem,reimburse its present and former employees for allinitiation fees, dues,assessments and other monies paid totheUnions,oreitherof them,asaconditionof CEN-VI-RO PIPECORP.351employment, since May 1, 1968, with 6 percentinterest.(d) Preserve and make available to the Board or itsagents, upon request, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the rights of employment under the terms of thisDecision.(e) Post at its offices and those places where notices toemployees customarily are posted copies of the attachednotice marked "Appendix A."" Copies of said notice, tobe furnished by theRegionalDirector for Region 20,shall,afterbeingdulysignedbyanauthorizedrepresentative of the Employer, be posted immediatelyupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theEmployer to insure that said notices are not altered,defaced, or covered by any other material.(f)Post at the same places and under the sameconditions as set forth in (e) above, and as soon as theyare forwarded by the Regional Director, copies of thejoint Unions' notice herein marked "Appendix B."(g)Mail to the Regional Director for Region 20 signedcopies of the notice attached hereto marked "AppendixA" for posting by the Local and the Council at theiroffices where notices to members and other persons usingtheir respective facilities are customarily posted. Copies ofsaid notice, to be furnished by the Regional Director,shall,afterbeingdulysignedbyanauthorizedrepresentative of the Employer, be forthwith returned tothe Regional Director for such posting.(h)Notify the Regional Director for Region 20, inwriting,within 20 days from the receipt of this Decisionwhat steps the Employer has taken to comply herewith."IT IS FURTHER RECOMMENDED that the Unions, theLocal, and the Council, and each or either of them, as setforthherein,theirofficers,representatives,agents,successors,and assigns, shall:1.Cease and desist from:(a)Giving effect to or performing, maintaining, orenforcing theirMay 1, 1968, contract with the Employer,oranymodificationorrenewalthereof,oranysuperseding agreement.(b)Actingascollective-bargainingagent for anyemployees of the Employer, unless and until either or bothare certified by the Board as majority representative.(c) The Local, in particular, shall cease and desist fromcausing or attempting to cause the Employer to terminateorotherwisediscriminateagainstany employees inviolation of Section 8(a)(3) of the Act because they arenot members of the Local or the Council, or otherwise,except to the extent permitted by Section 8(a)(3) of theAct.(d) The Unions, individually and jointly, shall cease anddesist,inany other manner, from restraining or coercing"In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify the Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith."employees of the Employer, in the exercise of their rightsas guaranteed by Section 7 of the Act, except to theextent that such rights may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorized by Section 8(a)(3)of the Act.2.Take the following affirmative action, which, I find,will effectuate the policies of the Act:(a)TheLocal shall send written notice to theEmployer, with copies thereof furnished to Harris, Ellis,Shelstead, Edgerly and Mulka, that it has withdrawn itsobjections to their employment, and that it has noobjection to their employment or that of any other person,based upon lack of membership in or lack of payment ofany monies to either or both of the Unions.(b)The Local shall, jointly and severally with theEmployer, make whole Harris, Ellis, Shelstead, Edgerly,and Mulka for any loss of pay they may have suffered asa result of the discrimination practiced against them, inthemannersetforth in the section of this Decisionentitled "The Remedy."(c)The Unions, each and both, shall, jointly andseverallywith the Employer, reimburse all present andformer employees of the Employer for all initiation fees,dues,assessments,and other monies paid to them oreither of them as a condition of employment under theillegal unionsecurity clause, liability therefor to begin onMay 1, 1968, with interest at 6 percent.(d) The Unions, each and both of them, shall preserveand make available to the Board and its agents, uponrequest, for examination and copying, all membership,initiationfees,dues,assessmentsand all other recordsnecessary to compute the monies illegally exacted fromemployees of the Employer since May 1, 1968.(e)Each and both of the Unions shall post at theiroffices, in conspicuous places, including all places wherenotices tomembersare customarily posted, copies of theattached notice marked "Appendix B."19 Copies of saidnotice, to be furnished by the Regional Director forRegion 20, shall, after being duly signed by authorizedrepresentatives of each Union, be posted immediatelyupon receipt thereof and be maintained by each Union for60 consecutive days thereafter. Reasonable steps shall betaken by each Union to insure that said notices are notaltered, defaced or covered by any other material.(f)Post at the same places and under the sameconditionsas set forth in (e), above, and as soon as theyare forwarded by the Regional Director, copies of theEmployer's notice herein marked "Appendix A."(g)The Unions, and each of them, shall mail to theRegionalDirectorforRegion 20 signed copies of"Appendix B" for posting by the Employer as providedherein.Copies of said notice, to be furnished by the saidRegionalDirector, shall, after being signed by each of theUnions' representatives, be forthwith returned to theRegionalDirector for such posting.(h) Each Union shall notify the Regional Director forRegion 20,inwriting,within 20 days from the receipt ofthisDecision, as to what steps each Union has taken tocomply herewith. S°"In the event that this RecommendedOrderisadopted by the Board,the words"a Decisionand Order" shall be "substituted for the words "theRecommendedOrder of a Trial Examiner" in the notice. In the furtherevent that the Board'sOrder isenforced bya decree of a United StatesCourt ofAppeals, the words"a Decree oftheUnitedStatesCourt ofAppeals,Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the eventthat thisRecommendedOrder is adopted by the Board, 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis provision shall be modified to read:"Notify the Regional Director forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps each Union has taken to comply herewith."other monies paid to the Unions or either of them as anillegalcondition of employment, since May 1, 1968,together with interest at 6 percent.APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the NationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOTassisteitherNorthernCaliforniaDistrictCouncilof Laborers,herein theCouncil, orConstruction and General LaborersUnion Local No.73, AFL-CIO,herein theLocal,or both of them, hereintheUnions,by entering into or maintaining orenforcing or givingeffecttoa collective-bargainingagreement with eitheror both ofthem at a time whenneither nor both represent a majority of our employees.Our employeesare free tojoinor not to join anyunion or unions of their ownfree choice.WE WILL NOT assist or encourage membership ineitheror both of the aboveUnions byterminatingemployees because they are not membersof the Localor by discriminating against them in any other mannerin regard to their hire or tenure of employment, or anyother term or condition of their employment,except tothe extent that such conditions of employment may belawfullyestablishedbyanagreement executed inconformity with Section8(a)(3) of the Act.WE WILL NOT interfere with,restrain or coerce ouremployees in any other manner in the exercise of theirright to self-organization,to form, join or assist labororganizations,tobargaincollectivelythroughrepresentativesof their own freechoice,and to engageinotherconcertedactivitiesforthepurposesofcollectivebargainingandothermutualaidandprotection,or to refrain fromanyand all such activitiesexcept to the extent that such rights may be affected byanagreement requiringmembership in a labororganization,asaconditionofemployment asauthorized in Section8(a)(3) of the Act.WE WILL NOT recognize or contract with either theLocal or theCouncil or bothof them unless and untilboth or either of them are certifiedby theBoard as therepresentative of the majority of our employees.WE WILL NOTgive effect to or perform or maintainor give force to our May 1, 1968, contract with theUnions or any modification or renewal thereof or anysuperseding agreement,except that any benefits nowenjoyed by our employees will not be diminished bysuch action on our part.WE WILL offer to Doyle G.Harris,BillyL.Ellis,KeithM. Shelstead,Eddie V.Edgerly,and Terry D.Mulka immediate and full reinstatement to their formeror substantially equivalent positions,without prejudicetotheirseniorityorotherrightsandprivilegespreviously enjoyed by them.WE WILL,jointly and severally with the Local, makewhole Harris,Ellis, Shelstead,Edgerly, and Mulka forany loss of pay they may have suffered by reason of thediscrimination we practiced against them at the requestof theLocal,together with 6 percent interest.WE WILL, jointlyand severally with each and both oftheUnions,reimburse all our present and formeremployees for all initiation fees,dues,assessments andDatedByCEN-VI-Ro PIPECORPORATION(Employer)(Representative)(Title)Note:WE WILL notify the above-named employees ifpresentlyserving intheArmed Forces of the UnitedStatesoftheirrightstofullreinstatementuponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding,450 Golden Gate Avenue, Box 36047, SanFrancisco, California 94102, Telephone 556-0335.APPENDIX BNOTICE TO ALL MEMBERS OF NORTHERNCALIFORNIADISTRICTCOUNCIL OFLABORERS;CONSTRUCTION ANDGENERAL LABORERSUNION LOCAL No. 73, AFL-CIOANDTOALLEMPLOYEESOFCEN-VI-RoPIPECORPORATIONPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct, as amended, we hereby notify you that,WE, the Council and the Local, WILL NOT give effectto or performor maintainor enforce our May 1, 1968contractwithCen-Vi-RoPipeCorporation,theEmployer,atLockeford,California,oranymodification or renewalthereof,or any supersedingagreement.WEWILLNOT,noreitherofus,actascollective-bargaining agentfor any employees of theEmployer,unlessand until either or both of us arecertifiedas such agentby the National Labor RelationsBoard.The Local, in particular, WILL NOT cause or attempttocause the Employer to terminate or otherwisediscriminate against anyemployees of the Employer, inviolation of Section 8(a)(3) of the Act, because they arenot membersof the Local or the Council, or both, orbecause they have not paidmoniesto either or both oftheUnions, except to the extent permitted by Section8(a)(3) of the Act. CEN-VI-RO PIPE CORP.WE, the Council and the Local, individually andjointly,WILL NOT,inany other manner,restrain orcoerce employees of the Employer in the exercise oftheir rights as guaranteed by Section7 of the Act,except in a manner in conformity with Section 8(a)(3)of the ActThe Local WILL send written notice to the Employer,with copies thereof to be furnishedto Doyle G.Harris,BillyL.Ellis,KeithM. Shelstead, Eddie V. Edgerly,and Terry D. Mulka, that it has withdrawn its objectionto their employment and that it has no objections totheir employment or that of any other person, basedupon lack of membership in or lack of payment of anymoniesto both the Local and the Council or either ofthem.WE, the Local, WILL, jointly and severally with theEmployer make whole Harris, Ellis, Shelstead, Edgerly,andMulka for any loss of pay they, or any of them,may have suffered as a result of the discriminationagainst them by the Employer at our request,togetherwith interest at 6 percent.WE, the Local and the Council, and each of us,WILL, jointlyandseverallywiththeEmployer,reimburse all present and former employees of theEmployer for all initiation fees, dues, assessments andother monies paid to us, or either of us,as a condition353of employment, liability therefor to begin on May 1,1968, together with interest at 6 percent.DatedByDatedByNORTHERNCALIFORNIADISTRICTCOUNCIL OFLABORERS(Labor Organization)(Representative)(Title)CONSTRUCTION ANDGENERALLABORERSUNIONLOCALNo. 73, AFL-CIO(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Persons having any question concerning this notice orcompliance with its provisions, may communicate directlywith the Board's Regional Office, 13050 Federal Building,450 Golden Gate Avenue, Box 36047, San Francisco,California 94102, Telephone 556-0335